Citation Nr: 0125602	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for mild osteoarthritis of 
the lumbosacral spine with mild ventral defect at the L4-L5 
level and mild central bilateral disc herniation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which, among other things, denied the 
benefit sought on appeal.


REMAND

The evidence of record reveals that the veteran injured his 
lower back during service when he was pushed against lockers 
in December 1971, when acting as a military police officer 
and subduing an unruly party-goer.  He was assessed to have 
contusions and muscle strain in the lower back, prescribed 
medication, and advised to avoid back strain until the pain 
subsided.  The veteran was also temporarily relieved of his 
duties.  He reported that his pain had somewhat subsided 
later that month, but complained of continued pain twice in 
February 1972.  At that time, x-rays were performed and were 
found to be normal.  The veteran was again assessed to have 
severe muscle strain and prescribed medication.  He was also 
given an exercise regimen.  The veteran's service medical 
records do not contain any further complaints of back pain 
and in February 1977, the veteran reported at a general 
examination that he was in good health and did not require 
any medication.

Private chiropractic records dated in April 1989 reveal a 
history of being in a car accident and being, "shoved 
against a Cadillac" in 1970; falling forty feet from a 
ladder in 1979; and, having a tree fall on him and being, 
"pushed into the ground up to his knees" in 1984.  The 
veteran's private medical records do not contain any 
statement regarding the inservice accident mentioned in his 
service medical records.

In October 1997, the veteran underwent VA examination and 
related falling during service, but no details were given.  
X-rays revealed mild osteoarthritis of the lumbosacral spine 
with mild ventral defect at the L4-L5 and slight nerve root 
distortions bilaterally, mild central bilateral disc 
herniation, and compromise of the neural foramina 
bilaterally.  Magnetic resonance imaging performed in 
December 1997 showed a partial tear of the L4-L5 disc with 
central bulge and a mild diffuse bulging disc at L5-S1.

Treatment records at both the John Cochran VA Medical Center 
and Poplar Bluff VA Medical Center show complaints of low 
back pain.  These records contain a history of injury in 1971 
and 1984 as related by the veteran.  Most recently, the 
veteran has given a history of being hit by a motor vehicle 
as a pedestrian in 1998.  

In June 1999, the veteran underwent VA examination and again 
complained of chronic low back pain in his entire back.  X-
rays revealed mild degenerative osteoarthritis with small 
osteophyte formations.  The examiner reviewed computerized 
tomography scan reports and the veteran's claims folder in 
conjunction with performing a complete examination.  
Consequently, the veteran was found to have mild 
osteoarthritis of the lumbosacral spine with a history of 
central herniated disc indenting the superior aspect of the 
thecal facet, and disc herniation posterior of the midline at 
C5-C6 and C6-C7.  

In July 1999, the veteran underwent VA neurological 
examination.  He complained of chronic low back pain, but 
there were no findings of motor or sensory deficit.  As such, 
the examiner opined that the veteran's pain was most likely 
caused by degenerative disc disease in the spine.

After reviewing all of the medical evidence of record as 
outlined above, the Board finds that no where in the record 
is there a medical opinion as to the etiology of the 
veteran's current symptoms.  While there is certainly 
evidence of record that the veteran injured his back muscles 
in service, there is also evidence that he has experienced a 
number of back injuries since his discharge from service 
which may have caused his current back disorder.  Because the 
record does not contain evidence of medical treatment for the 
veteran's post-service injuries as related to his private 
chiropractor in April 1989, nor for his most recent motor 
vehicle accident, the Board finds that this matter must be 
remanded in order for all treatment records to be obtained.  
The Board also finds that this matter must be remanded for a 
medical expert to render an opinion regarding the likelihood 
of the veteran's current back disorder being a result of his 
inservice injury.  This opinion, of course, cannot be 
rendered until all evidence regarding post-service injuries 
has been assembled and associated with the veteran's claims 
folder.

Therefore, this matter is REMANDED for the following action:

1.  The RO should contact the veteran and 
determine where he received treatment for 
the injuries described to his 
chiropractor in April 1989, as well as 
for the 1998 motor vehicle accident.  
After obtaining the necessary releases 
from the veteran, the RO should obtain 
all available treatment records regarding 
the described back injuries and associate 
them with the veteran's claims folder.

2.  Following completion of the above 
requested development, the RO should 
contact the VA examiner who reviewed the 
veteran's medical records and performed a 
complete examination in June 1999, and 
request that he again review the file, 
noting that additional records have been 
associated with the claims folder, and 
render an opinion specifically stating 
whether it is at least as likely as not 
that the veteran's current back disorder 
is the result of his inservice injury as 
described in the service medical records.  
If that examiner is not available, the 
veteran should be afforded another VA 
examination by the appropriate specialist 
to determine if his current back disorder 
is at least as likely as not the result 
of his inservice injury.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  Since it is 
important that each disability be viewed 
in relation to its history (38 C.F.R. 
§ 4.1), copies of all pertinent records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


